
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


Performance Share Award Agreement

Staples, Inc.
Employer ID: 04-2896127
500 Staples Drive
Framingham, MA 01702     «FirstName» «LastName»   EMPLOYEE ID: «Address1»  
LOCATION: «Address2»
«City», «State» «Zip»
«Country»    

        Staples, Inc. ("Staples") hereby agrees to award to the recipient named
above (the "Recipient") on the date set forth below (the "Award Date") the
number of shares of Common Stock of Staples (the "Shares"), in accordance with
and subject to the terms, conditions, and restrictions of this Agreement (as
defined below). If the conditions described below are satisfied, such award will
be made under the terms of Staples' Amended and Restated 2004 Stock Incentive
Plan, as further amended or restated from time to time (the "Plan"), on the
Award Date.

Date of Agreement:   July 1, 2009 Performance Period:   FY 2009 Total Number of
Shares @ Target:   [                        ] Award Date:   See section 2(b) of
the PSA Vesting Dates:   See below

 


Vesting Date
  Percentage of Shares Vesting on Vesting Date

First anniversary of the Award Date

  33%

Second anniversary of the Award Date

  33%

Third anniversary of the Award Date

  34%

        By your acceptance of this Performance Share Award Agreement, you agree
that any Shares will be awarded under and governed by the terms and conditions
of the Plan and by the terms and conditions of the Staples Performance Share
Award Agreement—Terms and Conditions ("PSA"), which is attached hereto (this
Performance Share Award Agreement and the PSA are together referred to as the
"Agreement").

        Performance Objective:    The following Performance Objective must be
satisfied for an award of Shares to be made under this Agreement. As more fully
described in the PSA, the number of Shares awarded on the Award Date shall be
determined based on the extent to which the FY 2009 Earnings

1

--------------------------------------------------------------------------------



Per Share (EPS) Objective is achieved. All awards of Shares require
certification of the Staples Board of Directors that the Performance Objective
has been satisfied.

Performance Share Payout Schedule    
  FY 2009 EPS*   % Target Shares Earned
and Awarded  

Threshold

          70 %

Target

          100 %



          150 %

Maximum

          200 %

--------------------------------------------------------------------------------

*For purposes of this Agreement, "EPS" means earnings per share on a fully
diluted basis calculated in a manner consistent with the method used by Staples
for financial planning purposes.

Accepted by:   Staples, Inc.


--------------------------------------------------------------------------------

«FirstName» «LastName»
 
Ronald L. Sargent
Chairman and Chief Executive Officer

2

--------------------------------------------------------------------------------



PERFORMANCE SHARE AWARD AGREEMENT—Terms and Conditions

1.    Award.    If all the conditions set forth in this Agreement are satisfied,
on the Award Date an award of Shares will be made under the Plan to the
Recipient named in the accompanying Performance Share Award Agreement. No Shares
will be delivered to the Recipient or transferred into the Recipient's name
until the Award Date (except as provided in Section 7), and the Recipient shall
have no rights to any Shares or any rights associated with such Shares (such as
dividend or voting rights) until the relevant Award Date (if an award of Shares
on the Award Date shall be made, the Recipient (a) shall have the right to vote
the Shares and act in respect of the Shares at any meeting of stockholders, but
(b) shall not have any rights to receive cash dividends with respect to any
unvested Shares). Except where the context otherwise requires, the term
"Staples" shall include any parent and all present and future subsidiaries of
Staples as defined in Sections 424(e) and 424(f) of the Internal Revenue Code of
1986, as amended or replaced from time to time (the "Code"). Capitalized terms
used but not defined herein shall have the meaning ascribed to them in the
Performance Share Award Agreement.

2.    Conditions for the Award.    Except as provided in Sections 3 and 7, an
award of Shares on the Award Date shall be made, and the shares shall be
considered to "vest", only if:

        (a)   The Recipient is, and has continuously been, an employee of, or a
consultant to, Staples (or any Surviving Corporation (as defined below))
beginning with the date of this Agreement and continuing through the Vesting
Date; and

        (b)   The Performance Criteria set forth in the accompanying Performance
Share Award Agreement are satisfied during the Performance Period. The Staples
Board of Directors, upon recommendation of the Compensation Committee, must
determine and certify on the date of its first regularly scheduled meeting in FY
2010 (generally in March) whether, and to what extent, the Performance Criteria
have been achieved. The date on which the Board of Directors certifies that the
Performance Criteria have been satisfied shall be the "Award Date" for purposes
of this Agreement. In making its determination, the Compensation Committee may
adjust the Performance Criteria to take into account accounting changes, certain
acquisitions and divestitures and related charges, other special one-time or
extraordinary gains and/or losses and other one-time or extraordinary events as
permitted under the Plan; provided that the Compensation Committee may not
adjust the Performance Criteria to take into account foreign currency exchange
rate fluctuations, changes in corporate tax rates or recurring store closures
consistent with historic patterns (with widespread, out of the ordinary store
closures not being consistent with historic patterns). Awards of Shares will be
interpolated between the percentages set forth in the Performance Share Award
Agreement under the heading "% Target Shares Earned and Awarded" based on actual
results. If the minimum Threshold FY 2009 EPS is not achieved during the
Performance Period, no Shares will be issued or awarded and this Agreement will
be of no force or effect.

3.    Employment Events Affecting Payment of Award.

        (a)   Except as provided in Section 3(b) and in Section 7, if the
Recipient terminates employment with Staples (i) on or prior to the Award Date
or (ii) after the Award Date but prior to a Vesting Date, for any reason or no
reason, with or without cause, no Shares will be issued, no unvested Shares will
vest and this Agreement will be of no further force or effect. In addition, no
Shares will be issued or vest pursuant to this award during any period that the
Recipient is suspended for an offense which could lead to a termination by
Staples for "cause" (as defined below).

        (b)   If the Recipient (i) dies or (ii) becomes disabled (within the
meaning of Section 22(e)(3) of the Internal Revenue Code), in each case on or
prior to the Award Date, then the Recipient or his estate will nevertheless be
awarded on the Award Date the number of Shares determined under Section 2(b)
hereof as if the Recipient were still employed on the Award Date and such Shares
will be fully vested. If the Recipient (i) dies or (ii) becomes disabled (within
the meaning of Section 22(e)(3)

3

--------------------------------------------------------------------------------




of the Internal Revenue Code), in each case after the Award Date but prior to a
Vesting Date, all unvested Shares shall fully vest.

        (c)   If (i) the Recipient's relationship with Staples is terminated by
Staples for Cause (as defined below) or (ii) if the Recipient retires or resigns
and Staples determines within six months thereafter that the Recipient's conduct
prior to his retirement or resignation warranted discharge for Cause, or
(iii) Staples determines that the Recipient's conduct after termination of the
employment relationship fails to comply with the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Recipient and Staples, then, without
limiting any other remedy available to Staples, the Shares shall be repurchased
by Staples at a repurchase price of zero and ownership of all right, title and
interest in and to the such shares shall be forfeited and revert to Staples as
of the date of such determination; or, if the Recipient no longer owns such
shares at such time, Staples shall be entitled to recover from the Recipient the
gross profit earned by the Recipient upon the disposition (whether by sale,
gift, donation or otherwise) of such shares.

4.    Delivery of Shares.    Staples shall, within 30 days of a Vesting Date
(or, if applicable, the date the Shares vest under Section 7), effect the
issuance of the Shares by delivering the Shares to a broker designated by the
Recipient.

5.    No Special Employment or Similar Rights.    Nothing contained in the Plan
or this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Recipient with Staples for the period prior to or after the Award Date.

6.    Adjustment Provisions.

        (a)    Changes in Capitalization.    In the event of any change in
capitalization of Staples, as described in Section 9(a) of the Plan, the
Recipient shall, with respect to the Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 9(a) of the
Plan.

        (b)    Liquidation or Dissolution.    In the event of a liquidation or
dissolution of Staples, this Agreement shall be of no further force or effect
and no Shares shall be awarded hereunder, provided that if such liquidation or
dissolution also constitutes a Change in Control as defined in Section 7(a)
hereof, then the provisions of Section 7 and not the provisions of this
Section 6(b) shall govern.

        (c)    Reorganization Event.    In the event of a Reorganization Event
as defined in Section 9(c)(1) of the Plan, the Recipient shall, with respect to
the Shares, be entitled to the rights and benefits, and be subject to the
limitations, set forth in Section 9(c) of the Plan; provided that if such
Reorganization Event also constitutes a Change in Control as defined in
Section 7(a) hereof, then the provisions of Section 7 and not the provisions of
this Section 6(c) shall govern.

        (d)    Board Authority to Make Adjustments.    Any adjustments under
this Section 6 will be made by the Board of Directors, whose determination as to
what adjustments, if any, will be made and the extent thereof will be final,
binding and conclusive. No fractional shares will be issued with respect to
Shares on account of any such adjustments.

7.    Change in Control.

        (a)    Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

          (i)  A "Change in Control" shall be deemed to have occurred if (A) any
"person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the "Exchange Act") (other than Staples, any trustee or
other fiduciary holding securities under an employee benefit plan of Staples, or
any corporation owned directly or indirectly by the stockholders of

4

--------------------------------------------------------------------------------



Staples in substantially the same proportion as their ownership of stock of
Staples), is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of Staples representing
30% or more of the combined voting power of Staples' then outstanding securities
(other than pursuant to a merger or consolidation described in clause (1) or
(2) of subsection (C) below); (B) individuals who, as of the date hereof,
constitute the Board of Directors of Staples (as of the date hereof, the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board of Directors, provided that any person becoming a director subsequent to
the date hereof whose election, or nomination for election by Staples'
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Staples, as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board; (C) the stockholders of
Staples approve a merger or consolidation of Staples with any other corporation,
and such merger or consolidation is consummated, other than (1) a merger or
consolidation which would result in the voting securities of Staples outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 75% of the combined voting power of the voting securities of
Staples or such surviving entity outstanding immediately after such merger or
consolidation, or (2) a merger or consolidation effected to implement a
recapitalization of Staples (or similar transaction) in which no "person" (as
defined above) acquires more than 30% of the combined voting power of Staples'
then outstanding securities; or (D) the stockholders of Staples approve an
agreement for the sale or disposition by Staples of all or substantially all of
Staples' assets, and such sale or disposition is consummated.

         (ii)  "Surviving Corporation" shall mean (x) in the case of a Change in
Control pursuant to clause (A) or clause (B) of Section 7(a)(i), Staples; (y) in
the case of a Change in Control pursuant to clause (C) of Section 7(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 7(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

        (iii)  "Cause," as determined by Staples or the Surviving Corporation
(which determination shall be conclusive), shall mean:

        (A)  Willful failure by the Recipient to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Recipient a written demand for substantial performance, which specifically
identifies the areas in which the Recipient's performance is substandard, and
the Recipient has not cured such failure within 30 days after delivery of the
demand. No act or failure to act on the Recipient's part will be deemed
"willful" unless the Recipient acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples' best interest; or

        (B)  Breach by the Recipient of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

        (C)  Violation by the Recipient of the Code of Ethics or an attempt by
the Recipient to secure any improper personal profit in connection with the
business of Staples; or

5

--------------------------------------------------------------------------------



        (D)  Failure by the Recipient to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples' CEO or
other authorized Company official; or

        (E)  The Recipient's engagement in business other than the business of
Staples except as may be authorized in writing by Staples' CEO or other
authorized Company official; or

        (F)  The Recipient's engagement in misconduct, which is demonstrably and
materially injurious to Staples.

        (b)    Effect of Change in Control.    Notwithstanding the provisions of
Section 2, if while the Recipient is employed by Staples (1) a Change in Control
of Staples occurs on or prior to the Award Date, then the greater of (X) a
number of Shares determined as if the Target FY 2009 EPS were achieved or
(Y) the number of Shares determined to be issuable under Section 2(b) of this
Agreement will be awarded and fully vest or (2) if a Change in Control of
Staples occurs after the Award Date but prior to a Vesting Date, all unvested
Shares will fully vest, in each case, if:

          (i)  At the time the Change in Control is deemed to occur, the
Recipient:

        (A)  Is not offered employment with the Surviving Corporation (or is not
allowed to continue his or her employment, if the Surviving Corporation is
Staples) in a position (1) in which the title, employment duties and
responsibilities, conditions of employment, and the level of compensation and
benefits are at least equivalent to those in effect during the 90-day period
immediately preceding the Change in Control and (2) that does not involve a
relocation of the Recipient's principal place of employment of more than an
additional 50 miles from the Recipient's primary residence at the time of the
Change in Control, or

        (B)  Does not accept (or continue) employment with the Surviving
Corporation (regardless of position, compensation or location) (other than as a
result of retirement); or

         (ii)  Within one year following the date of the Change in Control, the
Recipient either:

        (A)  Is discharged without Cause; or

        (B)  Resigns or retires because his or her title or employment duties
and responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated by more than
an additional 50 miles from his or her primary residence at the time of the
Change in Control.

Vesting of Shares pursuant to clause (i) above will be effective immediately
prior to the Change in Control. Vesting of Shares pursuant to clause (ii) above
will be effective upon the date of discharge, resignation or retirement. The
effective date for vesting pursuant to this Section 7(b) will be considered a
Vesting Date hereunder.

8.    Withholding Taxes.    Staples' obligation to deliver the Shares shall be
subject to the Recipient's satisfaction of all applicable federal, state and
local income and employment tax withholding requirements. Staples may deduct any
such tax obligations from any payment of any kind otherwise due to the
Recipient, including salary and bonus payments, and may withhold or sell a
sufficient number of Shares on behalf of the Recipient to satisfy such tax
obligations. Subject to Staples' prior approval, which may be withheld in its
sole discretion, the Recipient may elect to satisfy such tax withholding
obligations (i) by causing Staples to withhold Shares or (ii) by delivering to
Staples shares of Common Stock already owned by the Recipient.

9.    Transferability.    This Agreement may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a "transfer") by the Recipient, except that this
Agreement may be transferred by the laws of descent and distribution. The

6

--------------------------------------------------------------------------------




Recipient may only transfer Shares that may be issued pursuant to this Agreement
following a Vesting Date.

10.    Miscellaneous.

        (a)   Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by Staples and the
Recipient unless the Board of Directors determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Recipient.

        (b)   All notices under this Agreement shall be mailed or delivered by
hand to Staples at its main office, Attn: Secretary, and to the Recipient to his
or her last known address on the employment records of Staples or at such other
address as may be designated in writing by either of the parties to one another.

        (c)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

